Title: To Thomas Jefferson from St. John de Crèvecoeur, 5 January 1789
From: Crèvecoeur, Michel Guillaume St. John de
To: Jefferson, Thomas



Sir
New York 5th Jany. 1789.

By Mr. Chevalier who goes directly to Paris, I have Taken The Liberty of sending you a pretty large Packet, The contents of which I beg Leave to recommend to your distributive kindness; To Tell you Candidly The Truth, It was Intended for Mr. Short, but through mistake has been directed to you; the Engl: Nav: P.B. not being as yet arrived, and no European vessels having lately visited our Ports we are totally Ignorant with the Scenes which have of Late Taken up your attention; some say that our Notables are previously to assemble in order to determine on the mode of Electing the delegates who are to represent the three orders of the State in the Etats Gènéraux which are to meet, we know not where the 8th. Inst. Others again positively assert that so urgent are the Pecuniary distresses of the Tresor royal, that without any delay the Collective Wisdom of the Kingdom is to be Summoned and consulted; with no less anxiety we long to hear whether the Progress of the Northen Wars is likely to be stop’d and peace restaured, in consequence of the Negotiations which we suppose now carrying on, or whether the b[l]ack and secret Game played by some nations will not Tend to Involve all Europe in blood.
It appears by what we know already, that the unexpected Lesson which the Emperor has received from the Turks, ought to Damp his Warlike Inclination, and make him wish, he had never thought of Extending his useless Dominions already To boundless; he has I think very Imprudently roused from his Lethargyik Sleep an old  lyon, which henceforth may be very Troublesome To him; Those Fanatick Mahometans display a conduct and a courage, which greately ressembles the brightest days of their antient Glory.
Here Every Thing wears the most pleasing aspect; the different Legislatures of the adopting States are Enacting Laws to put the new Govt. in motion; the dispute now carrying on at Albany between the Senate and assembly about Electing the federal Senators by a Joint ballot of the Two houses, will I believe End in a compromise (for I must Inform you with the Lower House being all antis, and the upper one all the Reverse it is therefore probable that Each party will chuse his man. The choice of the Fed. will be Gl. Schuyler, that of the Ant. will be a Mr. Yates, the only one of that parti who can be listen’d to with some patience; all the rest being Illiterate and Ignorant. Our Govr: who Sees That nothing can stop the Federal Tide is very much Chagrined. He Looses dayly some degree of popularity among his Warmest Partisans who perceiving that, spite of the Idea they had of his abilities as well as of the righteousness of their cause every Thing goes against them begin to Think him less Infallible and the new Sistem less obnoxious.
Every body here Seems to Think that your Virginia antifed. Senators Cols. Grayson and Lee, when once well fixed on their Seats will feel less attach’d to their opinions, some even suspect the Sincerity of the first. Mr. Maddison after having spent his Christmass holy days at Mount Vernon is gone home, where ‘tis said he will be powerfully opposed in his Election for a federal representative by Col. Munro, Lately a Warm fed, and now Enlisted under the banners whose Influence is very Great Indeed; ‘tis proposed in Virginia to Vote for Govr. Clinton as a President, some back Counties in Pensilvania Will unite as well as this State. The truth is that the Majority of the Last house of Assembly in Virginia was composed of Men of Singular Temper. The Epitome of their Transactions Would not be much To their Credit, but your Friends have no doubt Inform’d you with those Home Concerns.
The State of Massachussets is now busy in making its federal Choice but the Law which prescribes the Mode is so bad, that it is pretended none will be made. Fortunately the General Court being now in Session will promulgate a better one. Tis said that Carolina has Terminated its choice and that there are 4 anti federalists but we have no particulars as yet.
Notwithstanding all these untoward appearances, I am convinced  that the Nail is clinched; this Country can remain no longer without a Govt. and the Stiklers for amendments are only Those who are head over heels in debt; our Govr. is not a man of sufficient abilities To become the head of a Party. Colo. Hamilton is just set out for Albany, not that he is a member of the House, but to be on the spot and help in directing his Friends.
The Return of Industry is more and more visible in the Amasing quantity of produce shipped To all Parts of the world. The New Colonies settled by the Spaniards at Carthagena and Trinidad the Devastation of New orleans by fire, and hundred other Channels draws from this Country an amasing quantity of boards, building Timber, flour, bred and Pork, for Strange To Tell These New Maritime Societies cannot subsist without the assistance of This country. The Great Improvements made in the art of Pickling the Beef, and the low Price at which they can afford it, the amasing quantity of butter and cheese, dayly Exported to the East Indies, where the Americans visit all the Ports will soon give them a vast Superiority, over the Irish Farmers Labouring under Weight of Taxes Rents &c. I shou’d not be Surprised, that the Cabotage des Indes shou’d be in the hands of the Americains in Two Years. Ham sold last year in Bombay at 2/—⅌ Pound.
But what do I hear, I am just Informed by a Letter from Boston, that the American Whale oyls are Prohibited by an arret. [What is the cause of this? unexpected] change of Principle in the French. When will there be a Permanent System establish’d between the two Countrys, not untill there is here a coercitif uniform Government which can Raise The Credit of the Country Encourage its Industry and make it respectable. I wish I may Live long enough to see our Etats Generaux give us at last a better Constitution and the New Federal Corps so well Rooted Establish’d as to be past the danger of new Conventions—Let them say here what they will the bulk of mankind are incapable of Governing themselves, they must feel but not reason too much; and that is the reason that now the country is overrun with Lawyers and Politians. Just laws Equal taxes, and one annual Town-Meetings, that is sufficient to render the fate of the American compleately happy and the Envy of all the World.
Pardon this Jumble of Ideas, but I thought you’d forgive them to a man, who by his long residence here has acquired some Right to have Political opinions concerning its Present and future Government:—Our new City Hall is a beautifull building, 200 people  are at work now in the Inside, tis thought it will be finished by the first of March.
The America a beautifull ship of 700 tons burthen is just gone to the W. Indies, with a world of Jensing and Dollars on board. It is computed she is worth £100,000 this Currency. Next month another one will follow her, tho’ smaller.
